EXHIBIT 10.62
SECOND SUPPLEMENTAL INDENTURE
               SECOND SUPPLEMENTAL INDENTURE, dated as of September 15, 2008
(this “Second Supplemental Indenture”), between TAL Advantage II LLC, a limited
liability company organized under the laws of Delaware (the “Issuer”), and U.S.
Bank National Association, a national banking association organized under the
laws of the United States, as indenture trustee (the “Indenture Trustee”), and
consented to by the Requisite Global Majority.
               WHEREAS, the Issuer and the Indenture Trustee are parties to an
indenture dated as of March 27, 2008, as amended, modified or supplemented from
time to time in accordance with its terms (the “Indenture”) and the related
supplement thereto, dated as of March 27, 2008, as amended, modified or
supplemented from time to time in accordance with its terms (the “Series 2008-1
Supplement”), providing, among other things, for the authentication, delivery
and administration of the Notes described therein;
               WHEREAS, pursuant to Article X of the Indenture and pursuant to
Section 804 of the Series 2008-1 Supplement and subject to certain conditions
stated therein, the Issuer and the Indenture Trustee may enter into a
supplemental indenture (which, pursuant to Section 804(a) of the Series 2008-1
Supplement, is deemed to be a supplemental indenture subject to Sections 1001 or
1002 of the Indenture), in order to amend the Series 2008-1 Supplement; and
               WHEREAS, the Issuer desires to amend the Series 2008-1 Supplement
in accordance with the terms and conditions set forth below;
               NOW THEREFORE, in consideration of the foregoing premises, the
parties mutually agree as follows:
ARTICLE I
Definitions
          SECTION 1.1. Defined Terms. Terms for which meanings are provided in
the Indenture or the Series 2008-1 Supplement, as applicable, are, unless
otherwise defined herein or the context otherwise requires, used in this Second
Supplemental Indenture with such meanings.
ARTICLE II
Amendments to the Series 2008-1 Supplement
          SECTION 2.1. Subject to the satisfaction of the conditions specified
in Article III below and effective as of the Second Supplemental Indenture
Effective Date (as defined herein), the Series 2008-1 Supplement shall be
amended as follows:

 



--------------------------------------------------------------------------------



 



     (a) Section 101. Definitions.
          (i) Definition of Applicable Margin. Clause “(i)” and clause “(ii)” of
the definition of “Applicable Margin” are hereby deleted in their entirety and
replaced with the following:
               “(i) prior to the Conversion Date, one and one half of one
percent (1.50%); or
               (ii) on or after the Conversion Date, two and one quarter of one
percent (2.25%).”;
          (ii) Definition of Commitment Fee Percentage. The definition of
“Commitment Fee Percentage” is hereby amended by deleting “three eights of one
percent (0.375%)” in the first sentence of the definition and inserting “one
half of one percent (0.50%)” in the first sentence of the definition;
          (iii) Definition of Conversion Date. Clause (ii) of the definition of
“Conversion Date” is hereby amended by deleting “June 30, 2009” and inserting
“June 30, 2010” in its place;
          (iv) Definition of Series 2008-1 Expected Final Maturity Date. The
definition of “Series 2008-1 Expected Final Maturity Date” is hereby deleted in
its entirety and replaced with the following:
“Series 2008-1 Expected Final Maturity Date means the Payment Date occurring on
the eighth (8th) annual anniversary of the Conversion Date.”
     (b) Amendment to Schedule 1. Schedule 1 to the Series 2008-1 Supplement is
hereby deleted in its entirety and replaced with Schedule 1 attached hereto.
     (c) Amendment to Section 201. Designation and Principal Terms. Paragraph
(a) of Section 201 is hereby amended by deleting the second sentence thereof in
its entirety and replacing it with the following:
“The Series 2008-1 Notes will be issued in the initial aggregate maximum
principal balance of up to Four Hundred Million Dollars ($400,000,000).”
     (d) Amendment to Section 205(d). Optional Increase in Series 2008-1 Note
Existing Commitments. Section 205(d) is hereby amended by deleting the first
sentence thereof in its entirety and replacing it with the following:
“The Issuer may, by means of a letter delivered to Administrative Agent and the
Indenture Trustee on not more than five (5) occasions prior to the Conversion
Date, request that the aggregate Series 2008-1 Note Existing Commitments be
increased by an aggregate amount not to exceed Two Hundred Seventy Five Million
Dollars ($275,000,000), by (a) increasing the commitment of one or more then
existing Series 2008-1 Noteholders that have agreed to such increase and/or

2



--------------------------------------------------------------------------------



 



(b) by issuing additional Series 2008-1 Notes to adding one or more commercial
banks, finance companies or other Persons acceptable to the Issuer (each an
“Additional Series 2008-1 Noteholder”) with a Series 2008-1 Note Existing
Commitment in an amount agreed to by any such Additional Series 2008-1
Noteholder.”
ARTICLE III
Conditions Precedent
          SECTION 3.1. This Second Supplemental Indenture shall become effective
as of the date upon which the following conditions precedent shall be satisfied
(the “Second Supplemental Indenture Effective Date”):
     (a) execution and delivery of this Second Supplemental Indenture by the
parties hereto, with the executed consent of the Noteholders, as Requisite
Global Majority;
     (b) delivery to the Indenture Trustee of an Opinion of Counsel pursuant to
Section 1003 of the Indenture, stating that all conditions precedent for the
execution of this Second Supplemental Indenture have been satisfied; and
     (c) execution by the Issuer of an Officer’s Certificate, pursuant to
Section 1301 of the Indenture, to the effect that all conditions precedent to
this Second Supplemental Indenture have been complied with, substantially in the
form of the Officer’s Certificate attached as Exhibit A hereto.
ARTICLE IV
Miscellaneous
          SECTION 4.1. Limitation of Right. Except as expressly set forth in
this Second Supplemental Indenture, this Second Supplemental Indenture shall be
binding upon the Issuer, the Noteholders and their respective successors and
permitted assigns and shall not inure to the benefit of any Person other than
the parties hereto, the Noteholders and the Manager as provided herein.
Notwithstanding the previous sentence, the parties hereto, the Seller and the
Manager acknowledge that each Hedge Counterparty is an express third party
beneficiary hereof entitled to enforce its rights hereunder as if actually a
party hereto.
          SECTION 4.2. Successors and Assigns. All provisions of this Second
Supplemental Indenture shall bind the parties hereto and their permitted
successors and assigns and inure to the benefit of their respective successors
and assigns, whether so expressed or not.
          SECTION 4.3. Governing Law. THIS SECOND SUPPLEMENTAL INDENTURE SHALL
BE CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT
OTHERWISE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE
RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3



--------------------------------------------------------------------------------



 



          SECTION 4.4. Severability Clause. In case any provision in this Second
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and such provision shall be ineffective only to the
extent of such invalidity, illegality or unenforceability.
          SECTION 4.5. Ratification of Indenture; Second Supplemental Indenture
Part of Indenture. Except as expressly supplemented hereby, the Indenture is in
all respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Second Supplemental
Indenture shall form a part of the Indenture for all purposes, and every
Noteholder of Notes heretofore or hereafter authenticated and delivered shall be
bound hereby.
          SECTION 4.6. Counterparts. The parties hereto may sign one or more
copies of this Second Supplemental Indenture in counterparts, all of which
together shall constitute one and the same agreement.
          SECTION 4.7. Headings. The headings of the Articles and the Sections
in this Second Supplemental Indenture are for convenience of reference only and
shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date first above written.

                  TAL ADVANTAGE II LLC, as Issuer    
 
           
 
  By:   TAL International Container Corporation, its manager    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

TAL Advantage II LLC Second Supplemental Indenture

S-1



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,              as Indenture
Trustee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

TAL Advantage II LLC Second Supplemental Indenture

S-2



--------------------------------------------------------------------------------



 



                  CONSENTED TO BY THE REQUISITE         GLOBAL MAJORITY:    
 
                FORTIS CAPITAL CORP.,              as Noteholder    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ING BANK N.V.,              as Noteholder    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BAYERISCHE HYPO- und VEREINSBANK AG,              as Noteholder
   
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Ex. A-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OFFICER’S CERTIFICATE
TAL ADVANTAGE II LLC
September 15, 2008
     The undersigned officer of TAL International Container Corporation, as
manager of TAL ADVANTAGE II LLC, a Delaware limited liability company (the
“Issuer”), does hereby certify, pursuant to Section 1301 of that certain
Indenture, dated as of March 27, 2008 (as amended, modified or supplemented from
time to time in accordance with its terms), between the Issuer and U.S. Bank
National Association, as indenture trustee (the “Indenture Trustee”) (the
“Indenture”), on behalf of the Issuer and not in its individual capacity that:
1. I have read Section 1002 and such other provisions of the Indenture as I have
deemed relevant and the Second Supplemental Indenture, dated as of September 15,
2008, between the Issuer, the Indenture Trustee, and consented to by the
Requisite Global Majority (the “Second Supplemental Indenture”).
2. In my opinion, I have made such examination and investigation as is necessary
to enable me to express an informed opinion that the Second Supplemental
Indenture is entered into pursuant to Section 1002(a) of the Indenture.
3. To the best of my knowledge, all conditions precedent provided for in the
Indenture for the execution of the Second Supplemental Indenture have been
complied with.
     Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Indenture.
* * * * *
     IN WITNESS WHEREOF, the undersigned officer has executed this certificate
as of the date first written above.

                  TAL ADVANTAGE II LLC, as Issuer    
 
           
 
  By:   TAL International Container Corporation, its manager    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

TAL Advantage II LLC Second Supplemental Indenture

S-2